Exhibit 10.1

  Svenska Handelsbanken AB (publ)   EURO Short Term Loan Facility
Zweigniederlassung Frankfurt/Main     Darmstädter Landstrasse 116     60598
Frankfurt/Main    

             
 
            Lender   Svenska Handelsbanken AB (publ)         Zweigniederlassung
Frankfurt/Main        
(the “Bank”)
   
Borrower
  Name       Konto
 
  Mobitec GmbH       #####
 
  Street       Telephone
 
  Nobelstraße 22       (07243) 76175-0
 
  Place   Country   Telefax
 
  76275 Ettlingen   Germany   (07243) 76175-18
Amount
  Currency   Amount in letters   Amount in figures
 
  EUR   ==one million four hundred four
thousand==   1.404.000,—
Validity Period
  From   Until    
 
  Signing date of the
contract by the bank   Further notice    

     
Interest
   
Short term loan
  Cost of funds plus the relevant margin as defined below.
 
   
Swingline overdraft
  EONIA plus the relevant margin as defined below.
 
   
Swingline credit balance
  EONIA minus the relevant margin as defined below.
 
   
Guarantee fee
  To be agreed between the Bank and the Borrower.
Interest shall be credited/debited on swingline credit balances/overdrafts on a
monthly basis and for term loans at the end of each interest period, and shall
be calculated on the basis of the actual number of days elapsed in a year of
360 days. In case of interest periods exceeding six months, interest shall be
payable half-yearly in arrears. Guarantee fees shall be debited as agreed
between the Bank and the Borrower.
Margin
   
Short term loan
  + EONIA + 3,70 % p.a.
 
   
Swinglines overdraft
  + EONIA + 3,70 % p.a.
 
   
Swinglines credits
  - EONIA - 0,45% p.a.
 
   
Facility Fee
  0,50% flat on the entire facility amount payable yearly in advance.
 
   
Miscellaneous
  The Bank may also debit the account both for outlays, costs and fees in
respect of instructions executed on behalf of the Borrower and for payments for
other claims due which the Bank may have on the Borrower.
 
   
 
  Not withstanding clause 3 (III) the borrower is entitled to request the
issuance of guarantees with a termination date longer than 364 days, however for
an amount not exceeding EUR 12.000,-
 
   
 
  This contract replaces in all respects the previous Euro Short Term Facility
Agreement dated 08.09.2008 which hereby becomes null and void.
 
   
 
  The facility amount will be automatically reduced from EUR 1.404.000,— to EUR
904.000,— on April 30, 2010.
 
   
Security
  In addition to any specific Security the Bank retains its right to general
lien as agreed in the General Business Conditions. As continuing security for
all the Borrower’s liabilities to the Bank, the Borrower shall provide the Bank
with the following documents, in a form and with a wording acceptable to the
Bank:
 
   
 
  Unlimited Guarantee from European parent DRl Europe AB, dated June 27, 2001
 
   
 
  Assignment contract of all customer receivables (“Globalzessionsvertrag”),
dated June 07, 2001. A list of all outstanding accounts rerceivable will be
provided to the bank on a monthly basis.
 
   
 
  Assignment contract of all inventories (“Raumsicherungsübereignungsvertrag”),
dated June 07, 2001.

 



--------------------------------------------------------------------------------



 



         
Signatures
  We declare to have read and We
approve the Terms and conditions set
out at the back Of this form.   Date: 25.06.2009 Place: Frankfurt/Main
Done in duplicate
 
       
 
  /s/ Oliver Wels
 
  /s/ Fatih Sahin
 
 
  Borrower   /s/ Frank Schneiter
 
 
      Svenska Handelsbanken AB (publ)
Zweigniederlassung Frankfurt/Main

 



--------------------------------------------------------------------------------



 



1. Account
The Bank undertakes to maintain on its books, on behalf of the Borrower, an
account which shall record all credit and debit entries made by the Borrower.
The General Business Conditions shall be applicable for the account.
2. Amount of Facility
The aggregate outstanding amount under this short term facility (the “Facility”)
shall not exceed the amount indicated on the reverse side at any one time.
3. Availability
The Facility is available in EUR only in the form of:

(i)   swingline account overdraft or   (ii)   fixed short term loan or   (iii)  
issuing guarantees or letter of credits. Any request for guarantees or letter of
credits shall require proper additional documentation, for (ii) and (iii) with a
maximum term of 364 days.

The undertaking for the Bank to make and maintain this Facility is subject to
the Bank being able to refinance the Facility in the International market in
EUR.
4. Validity Period
Unless terminated by the Bank according to the provisions hereunder, illegible
Facility shall remain in effect until further notice in accordance with we
General Business Conditions. Any short term loan shall however always be repaid
on the last day of its term as agreed between the Bank and the Borrower and any
issued guarantee shall expire on the agreed date. The commitment of the Bank
shall expire and all amounts outstanding under the Facility become due and
payable, principal and interest, upon termination of the Facility in accordance
with clauses 5 and 7 below.
5. Events of Default
The Bank may, by written notice to the Borrower, terminate its obligations under
this Facility, suspend the disbursement of the Facility and declare any
outstanding amount together with accrued interest and all other amounts payable
under this Facility due and payable without any further notice or request, on
such day as determined by the Bank, if there is an important reason (wichtiger
Grund) (such important reason hereunder referred to as “Event of Default”) Such
Event of Default is given, in particular, without limitation, if:

a)   the Borrower fail to pay any amount outstanding hereunder when due or when
requested by the Bank;   b)   the Borrower fails to duly perform one or more of
its other obligations to the Bank under this Facility or in respect of any
security provided and/or to be provided in connection with this facility,
including but not limited to signing and returning to the Bank loan
confirmations;   c)   it appear that upon entering into this Facility or
furnishing any security provided and/or to be provided in connection with this
Facility the Borrower gave the Bank incorrect information or failed to disclose
information or misled the Bank in any way and the Bank if it had possessed
correct and complete information, would not have entered into this Facility or
would have altered its conditions;   d)   the Borrower is dissolved, liquidated,
wound up, discontinued or relocated abroad or a decision is taken in this
respect;   e)   the Borrower or any of its creditors files or present a petition
for the Borrowers winding up or the Borrower proposes an arrangement with its
creditors or file or present a petition for a suspension of payment   f)   a
creditor of the Borrower attaches or take control or possession of all or part
of its assets and the same is not released or discharged within 14 days.   g)  
any other indebtedness of the Borrower or any related company not be paid when
due or become due and payable prematurely or become capable of being declared
due and payable prematurely   h)   any event or change of circumstances, without
prejudice of the generality of the latter, occur which in the Bank’s opinion
might impair or endanger the future performance of this Facility by the
Borrower.

6. Payments
The Borrower is entitled to prepay any amount drawn under the Facility,
(i) without notice in case of overdraft or, (ii) in case of fixed term loan or
placement, subject to seven days irrevocable prior written notice, in which case
the Borrower shall reimburse all costs incurred or damage caused by such
prepayment. In the event of any payment (other than interest) not being made on
due date and/or upon request from the Bank, the Bank is entitled to charge on
the total outstanding amount, at its full discretion, a penalty interest
corresponding to the sum of the agreed interest, Margin and 3% per annum (the
“Penalty Interest”) for late payment until final payment. In the event of any
interest payment not being made on the due date and/or upon request from the
Bank, the Bank is entitled to charge in addition to such interest payment a lump
sum indemnification (pauschalierter Schadensersatz) computed on such interest
payment from the due date up to and including the day of actual payment at a
rate of 3% per annum above the rate as determined by the Bank which would have
been payable if such overdue interest payment had during the period of
non-payment thereof constituted a swingline advance hereunder.
All amounts payable by the Borrower under this Facility, whether principal or
interest, fees or otherwise, shall be paid in full without set-off and
counterclaim and without any deduction whatsoever on account of any nature. In
the event of the Borrower being compelled by law to make any such deduction or
withholding, the Borrower shall pay on the due date such additional amounts as
may be necessary to ensure that the aggregate net amounts receivable by the Bank
after such deduction or withholding shall equal the amount which would have been
receivable in the absence of any such deduction or withholding.
7. Termination
Notwithstanding clause 5, the Facility may be terminated by the Bank at any time
in which case the commitment of the Bank shall expire immediately. In case of
termination any outstanding, principal, fees and interest under the Facility
shall be repaid as follows:

(i)   swingline account overdraft on the relevant termination date as determined
by the Bank and   (ii)   fixed short term loan or placement at the last day of
its respective term and   (iii)   any guarantee Issued shall terminate at the
agreed expiry date.

The Facility may also be terminated by the Bank upon occurrence of an Event of
Default, in which case all amounts outstanding would be charged Penalty
Interest.
The Bank shall not be liable for any consequences of its decision to terminate
the Facility, unless if such decision reveals the Bank’s wilful misfeasance or
gross negligence.
8. Bank’s General Terms and Conditions
In addition to the provisions of this Facility, the relations between the
Borrower and the Bank shall be governed by the General Business Conditions,
which are known to the Borrower and have been agreed upon by the Borrower at the
opening of the account. In case of any discrepancies between this Agreement and
the General Business Conditions this Agreement shall prevail.
The Borrower acknowledges and approves that the Bank may record any telephone
conversation and that such recording may be used as evidence in court.
9. Governing Law and Jurisdiction
This Facility and any business transacted pursuant thereto shall be governed by
German law. Exclusive jurisdiction for any dispute arising hereunder is given to
the courts of Frankfurt am Main.

 